DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/05/2019, 10/04/2019, 01/24/2020 and 10/29/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a usable period estimating portion configured to 20estimate a usable period of the relay in accordance with the number of retries. The closest prior art of record is Akita et al (2011/0241692) (hereinafter “Akita”). 
Regarding claim 1, Akita discloses a load driving device (fig.1, [0016]) having a relay (fig.1, 10), comprising: a driving portion (2, fig.1 [0017]) configured to drive the relay so that 5a contact of the relay enters a closed state or an open state ([0017]); a driving control portion ([0017]) configured to output to the driving portion a closing command ([0017]) for bringing the contact  a usable period estimating portion configured to 20estimate a usable period of the relay in accordance with the number of retries. However Sato (JP 2012070484) teaches a number-of-retries obtaining portion (counting circuit, fig.1: 15, abstract) configured to obtain, as a number of retries ([0025]), a number of times ([0025]) that the 15driving control portion (3, fig.1) repeated the opening command and the closing command ([0026]), and the closing command until the current runs through the contact (4, fig.1, [0019]) after the driving control portion (3, fig.1) outputted the closing command to the driving portion ([0028]). However Akita and Sato does not disclose a number of times that the 15driving control portion repeated the opening command and the closing command until the current runs through the contact after the driving control portion outputted the closing command to the driving portion; and a usable period estimating portion configured to 20estimate a usable period of the relay in accordance with the number of retries. Asami (JP2009025141) teaches similar circuit however it does not teach a usable period estimating portion configured to 20estimate a usable period of the relay in accordance with the number of retries. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the 
Claims 11-15 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 11, especially a usable period estimating step of estimating a usable period of the relay in accordance with the number of retries. The closest prior art of record is Akita et al (2011/0241692) (hereinafter “Akita”).
Regarding claim 11, Akita discloses a load driving method (fig.1, [0016]) by a load driving device (10, fig.1) having a relay (10), wherein the load driving device comprises a driving portion (2, fig.1) configured to drive the relay (10, fig.1) so that a contact of the relay enters a closed state ([0017]) or an open state ([0017]), 30the load driving method comprising, - 30 -a driving control step ([0017]) of outputting a closing command (signal from 2, fig.1) for bringing the contact to the closed state to the driving portion ([0017]), and also outputting to the driving portion alternately the closing command and an opening command ([0019]) for 5bringing the contact to the open state until current runs through the contact ([0019]), however Akita does not disclose a number-of-retries obtaining step of obtaining, as a number of retries, a number of times that the opening command and the closing command were repeated until the 10current runs through the contact after the closing command has been outputted to the driving portion at the driving control step; and a usable period estimating step of estimating a usable period of the relay in accordance with the number of retries. However Sato (JP 2012070484) teaches a number-of-retries obtaining portion (counting circuit, fig.1:15, abstract) configured to obtain, as a number of retries ([0025]), a number-of-retries ([0025]) obtaining step of obtaining, as a number of retries ([0025]), a number of times that the opening command and the closing command .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurita et al (2014/0340808) disclose determiner for detecting the operating status of the relay.
Kodama et al (2014/0002092) disclose a measuring part which determine the number of times the relay has been opened or closed.
Weber (2012/0206851) discloses the opening or closing of an electrical circuit by using determined inertial delay of relay.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
	/THIENVU V TRAN/                                                                  Supervisory Patent Examiner, Art Unit 2839